985 So. 2d 1222 (2008)
David Manuel SOTO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-372.
District Court of Appeal of Florida, Third District.
July 16, 2008.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Juliet S. Fattel, Assistant Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, and LAGOA, JJ.
*1223 PER CURIAM.
Affirmed. See Dallas v. State, 898 So. 2d 163 (Fla. 4th DCA 2005); Mitchell v. State, 830 So. 2d 944, 947 (Fla. 5th DCA 2002).